                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

In re:

GANDYDANCER, LLC,                                   Case No. 19-12669-t11

               Debtor.

         NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

         MOSES, DUNN, FARMER & TUTHILL, P.C. (Shay Elizabeth Meagle) hereby gives

notice of her appearance on behalf herein on behalf of Marco Crane & Rigging Co. and Mardian

Concrete Pumping Co., and requests that copies of all notices and pleadings be provided to her at

the address below.

                                                    Respectfully submitted,

                                                    MOSES, DUNN, FARMER & TUTHILL, P.C.

                                                By: /s/ Shay Elizabeth Meagle
                                                   Shay Elizabeth Meagle
                                                   PO Box 27047
                                                   Albuquerque, NM 87125-7047
                                                   Telephone: (505) 843-7047
                                                   Email: shay@moseslaw.com

                                                    Attorneys for Marco Crane & Rigging Co. &
                                                    Mardian Concrete Pumping Co.

                               CERTIFICATE OF SERVICE
        I hereby certify that on April 6, 2020, a true and correct copy of the foregoing was
electronically filed with the Court using the CM/ECF system, which should result in notification
and service hereof to all parties of interest participating in the CM/ECF system.

MOSES, DUNN, FARMER & TUTHILL, P.C.

By: /s/ Shay E. Meagle
        Shay E. Meagle




Case 19-12669-t11        Doc 97    Filed 04/06/20    Entered 04/06/20 11:13:46 Page 1 of 1
